Greaney, J.
(dissenting in part, with whom Wilkins, C.J., joins). In examining the petitions supporting the referendum, we must keep uppermost in mind that “art. 48 . . . created a people’s process . . . [which] was intended to provide both a check on legislative action and a means of circumventing an unresponsive General Court.” Buckley v. Secretary of the Commonwealth, 371 Mass. 195, 199 (1976). Our interpretations of the process are guided by the “firmly established principle that art. 48 is to be construed to support the people’s prerogative to initiate and [repeal] laws.” Yankee Atomic Elec. Co. v. Secretary of the Commonwealth, 403 Mass. 203, 211 (1988). Thus, petitions should not be examined in a hypertechnical manner which may contravene the people’s right to repeal a law which they believe was improvidently enacted.
The court correctly holds that the Secretary’s arrangement of the summary of Chapter 164, and the names and addresses of the first ten signers, did not violate the requirement of art. 48, § 4, concerning the information that must be contained “at the top of each blank.” I also agree with the court that the addition to the face of the petitions of other extraneous material, either printed or stamped, which may subtly or overtly convey an advocacy position violates the “exact copies” requirement of G. L. c. 53, § 22A.
I conclude, however, that this holding should be entirely prospective and should not be applied to invalidate the 8,374-signatures that were collected on petitions which contained printed (and sometimes shaded) boxes stating the names and addresses of the organizations sponsoring the referendum. As the court acknowledges, “similar” information is conveyed by the stamps and the printed boxes. The Commission’s prior decision in Ann Marie Johnnene vs. Robert Chip Ford, SBLC 96-1, held that stamps providing the names and addresses of the sponsoring organizations are permissible. A reasonable person reading the Johnnene decision would conclude that putting the names and addresses in printed boxes was also permissible. This being so, it is overly technical in my opinion to differenti*833ate between the petitions conveying similar information through printed boxes and stamps. Affirmance of the commission’s decision on these two contested matters strikes a proper balance between sensible application of the general principles supporting the people’s process provided for by art. 48 and the need to preserve the integrity of that process consistent with the mandate contained in G. L. c. 53, § 22A. Because it is agreed that there are sufficient valid signatures to support the referendum when the petitions with printed boxes are counted, there is no need to remand the case to the commission for further inquiry.